Warner, Chief Justice.
This was an action brought by the plaintiffs against the defendant on two promissory notes. At the trial of the case the defendant withdrew her plea, and there being no issuable defense filed on oath, the court awarded judgment against the defendant for the sum of $962 50,' principal, and $167 00 for interest, to the awarding of which judgment the defendant excepted on the ground that the court erred in awarding a judgment for more than $20 00, without the intervention of a jury, and the case was brought up to this court for review on a writ of error.
When the case was called here there was no appearance for the plaintiff in error, but the defendant in error made a motion to open the record, and prayed for an affirmance of the judgment, and also claimed damages for delay in bringing the case to this court. There was no error in awarding the judgment in this case by the court below, without the intervention of a jury. Article 7th of the amendments to the constitution of the Unitéd States, relates only to trials in the courts of the United States, and not to the trial of cases in the state courts, as has been repeatedly decided by'the supreme court of the *207United States: 18 Howard’s Reports, 280; 21 Wallace’s Reports, 557, and other cases. We therefore affirm the judgment of the court 'below.
Judgment affirmed.